Citation Nr: 1620702	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  11-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for degenerative arthritis, right knee.

3.  Entitlement to service connection for degenerative arthritis, left knee.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran had active service from February 1981 to February 1984.  The Veteran had additional service in the Georgia Army National Guard and Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions dated in May 2010, October 2011, February 2014, and December 2015 of the above Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

A video conference hearing was held before the undersigned Veterans Law Judge (VLJ) in July 2015.  A transcript of the hearing is associated with the record.

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims, Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim for service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, a diagnosis of anxiety neurosis).  In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one for service connection for an acquired psychiatric disorder, claimed as depression and PTSD.

The claims have been processed using the Virtual VA and VBMS paperless file systems.  Any future consideration of the appellant's case should take into consideration the existence of these electronic records.  

The issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and PTSD, and for degenerative arthritis of the right knee and left knee are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Prior to the promulgation of the Board's decision on appeal, the Veteran withdrew his appeal as to the issue of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal filed with respect to the issue of entitlement to a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is predicated upon an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a statement of the case (SOC) has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105, 38 C.F.R. § 21.200. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

During the July 2015 Board hearing, the Veteran indicated that he was withdrawing the claim for entitlement to a TDIU.  Accordingly, there no longer remains any allegation of fact or law for appellate consideration regarding that claim and, consequently, the Board does not have jurisdiction to review the claim.  It is, therefore, dismissed.


ORDER

The appeal as to the issue of entitlement to a TDIU is dismissed.


REMAND

Acquired psychiatric disorder

VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. Id., at 83. 

Regarding the Veteran's claim for an acquired psychiatric disorder, VA treatment records reflect a diagnosis of depression, not otherwise specified.  During the July 2015 Board hearing, the Veteran reported that his depression developed as a result of active duty service.  Specifically, he stated that in April 1982, two fellow service members, whom he described as good friends, were killed in a truck which he would have been in as well.  He also stated that he was demoted and his military career was ruined as a result of a positive urinalysis, which he contends was falsified in the lab.  The Veteran further asserted that he currently suffers from PTSD and depression.  He reported that he experienced mental health problems in service, but did not seek treatment until after service, about five years ago.  Service treatment records reflect that that Veteran was enrolled in Alcohol and Drug Abuse Prevention and Control Program (ADAPCP) in May 1983. According to service personnel records dated within one year of separation, during the Veteran's period of Army National Guard service, the Veteran experienced attendance issues which were noted to be, at least in part, related to domestic problems.  

Giving the foregoing, the Board believes that a VA psychiatric examination is necessary to determine whether an acquired psychiatric disorder, to include depression and/or PTSD is present, and if so, whether any acquired psychiatric disorder is related to service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's claimed stressors should be verified and then he should be examined. 

It is unclear as whether the Veteran was on active duty for training purposes (ACDUTRA) or inactive duty for training purposes (INACDUTRA) during his National Guard and/or Reserve service.  In order to determine if the Veteran incurred an acquired psychiatric disorder during qualifying service, his periods of ACDUTRA and INACDUTRA must be verified.  

Degenerative arthritis, right knee and left knee

In a December 2015 rating decision, the RO denied service connection for degenerative arthritis of the right knee and left knee.  In a February 2016 statement, the Veteran disagreed with the denial of service connection for the claimed degenerative arthritis of the right knee and left knee.  To date, the Veteran has not been issued a Statement of the Case (SOC) for these issues.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999). 

Outstanding records

As noted above, service treatment records reflect that the Veteran underwent ADAPCP treatment in service in May 1983.  Upon remand, attempts to locate any additional ADAPCP records must be accomplished. 

A June 2008 letter indicates that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  During the July 2015 Board hearing, the Veteran reported that he was not certain of the basis for his SSA award.   The Social Security records are not currently in evidence.  These records must be obtained on remand, as the SSA's decision and the records upon which the agency based its determination are potentially relevant to VA's adjudication of his claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). 

Records also reflect that the Veteran receives ongoing psychiatric care at through Atlanta VA Medical Center.  While the Veteran's claim is in remand status, the AOJ must obtain all outstanding VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate source in order to request and obtain any available records from the Veteran's ADAPCP treatment in service.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Contact the National Personnel Records Center, and any other appropriate state and Federal office, and request the specific dates for any periods of active duty for training and inactive duty for training from 1984 through 1987.  

3.  Contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records in SSA's possession.  A copy of any request to SSA must be included in the record.  

4.  Obtain any outstanding VA treatment records regarding any psychiatric condition from the Atlanta VAMC dated from July 2015 forward.

5.  An attempt should be made to verify the Veteran's claimed stressors through the appropriate channels, to include through a Joint Service Records Research Center (JSRRC) search.  JSRRC should be provided with all pertinent information, to include copies of personnel records, unit of assignment, and stressor statements.  During the July 2015 Board hearing, the Veteran presented the following stressors: two fellow service members, T. Johnson and Sgt. J. Carpenter, were killed in a truck on April 12, 1982 in Germany.  He also stated that he was demoted and his military career was ruined as a result of a positive urinalysis, which he contends was falsified in the lab.  JSRRC should indicate if any of these stressors has been confirmed. 

6.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current psychiatric disorder.  Prior to the examination, the claims folder must be made available to the psychiatrist for review of the case.  A notation to the effect that this record review took place should be included in the report of the psychiatrist.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms.  All indicated tests and studies, including psychological testing, if necessary, are to be performed and the examiner should review the results of any testing prior to completing the report.  The examiner should identify all objective indications of psychiatric disability.

A diagnosis of PTSD should be confirmed or ruled out.  If PTSD is diagnosed, the elements supporting the diagnosis, to include the specific stressor(s), should be identified.  If PTSD is not diagnosed, the examiner should explain why the Veteran does not meet the criteria for this diagnosis.

Any diagnosis of PTSD must be in accordance with the Diagnostic and Statistical Manual of Mental Disorders (5th ed.) of the American Psychiatric Association (DSM-V).  The examiner should specifically address whether it is at least as likely as not (i.e., a probability of 50 percent), that the PTSD is a result of one or more of any identified in-service stressors.  If the Veteran does not meet the criteria for a diagnosis of PTSD due to an in-service stressor, the examiner should explain why.  

The examiner should also address whether it is at least as likely as not that any diagnosed acquired psychiatric disorder, to include depression. is related to service, to include any verified period of ACDUTRA.

The rationale for all opinions expressed should be provided in a legible report.  It is requested that the examiner consider and reconcile any additional diagnoses of record or any contradictory evidence regarding the above.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

7.  Issue a SOC to the Veteran addressing the issues of entitlement to service connection for degenerative arthritis of the right knee and left knee.  The Veteran must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issues be returned to the Board for further appellate consideration, if otherwise in order.

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim for an acquired psychiatric disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response thereto.  The case should then be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


